DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites, “via use the sign preserving factor”.  It is assumed Applicant intended “preventing, by the decoder, propagation of erased messages via use of the sign preserving factor”.  Appropriate correction is required.

Specification
The amended abstract filed 10/19/2022 is accepted and all prior objections are withdrawn.

Claim Rejections - 35 USC § 112
The U.S.C. 112b rejection of claims 1-10 have been withdrawn in view of the amended claims filed 10/19/2022.

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims involve improvements in the functioning of a computer because the claimed decoder has a modified VNU using a sign preserving factor which never propagates erased messages.
The Examiner notes that “using a sign preserving factor” as recited in claim 9 amounts to a mathematical operation, as detailed below and does not suggest integration into a practical application.  In the 101 analysis below, each of the claimed limitations are considered and there are no limitations which suggest improvements in the functioning of a computer.  Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. The claim(s) recite(s) a formula for replacing digits of a determined subset of a data sequence to produce a valid checksum for the sequence.  This judicial exception is not integrated into a practical application for the following reasons.
The revised patent eligibility guidelines requires a two-prong analysis under step 2A.  In prong one, it is determined that the claimed limitations are directed to a mathematical concept.  For example:
N variable nodes (VNs) vn, n=1 . . . N, each variable node vn being configured to receive a log-likelihood ratio LLR In of the channel decoded bit n of the codeword to be decoded...
M constraint nodes (CNs) cm, m=1 . . . M, 2                    
                        ≤
                    
                M<N;
the variable nodes and the constraint nodes being the nodes of a Tanner graph;
are all elements describing a Tanner graph as explicitly stated in the limitation above and shown in Fig. 1 of the specification: each of the claimed variable nodes V, LLR I, and constraint nodes C are merely elements making up a Tanner graph which is known in the art as a bipartite graph and is a mathematical data structure as shown in Fig. 1. 
The limitations:
each variable node vn being configured for estimating the value yn of the nth bit of the codeword to be decoded and for sending messages...to the connected constrain nodes cm
each constraint nodes cm being configured for testing the received message contents with predetermined constraints and sending messages...to the connected variable nodes
the message emissions being repeated until the decoding of the codeword is achieved successfully or a predetermined number of iteration is reached;
are all steps of a mathematical iterative message passing decoding algorithm.  The steps and corresponding mathematical calculations for the above limitations are described in the specification in paragraphs 26-30.
	The remaining four limitations of claim 1 explicitly recite mathematical computations and relationships for calculating the passed messages.
Claims 2-7 and 9 further recite additional mathematical constraints.
Claim 9 additionally recites:
using, by the decoder, a sign preserving factor that preserves a sign of each message; preventing, by the decoder, propagation of erased messages via use the sign preserving factor (this is a mathematical summation operation as described in the specification beginning at paragraph 28).
In prong two, it is determined whether any additional elements rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The additional elements to the abstract method are as follows: at least one processor, and at least one memory including computer program code; and a computer readable medium encoding a machine-executable program of instructions.  The processor, in combination with the at least one memory, serve to execute the steps of the method.  Similarly, the “computer readable medium encoding a machine-executable program of instructions” is “to perform a method according to claim 9” and thus serves to execute the steps of the method.  Mere instructions to implement an abstract idea on a computer merely uses the computer as a tool to perform the abstract idea (see MPEP 2106.05f).  Therefore, these additional elements are not indicative of integration into a practical application.  Receiving a “log-likelihood ratio LLR In of the channel decoded bit n” amounts to data gathering and is considered insignificant extra-solution activity (see MPEP 2106.05g).
In step 2B, an evaluation is made as to whether the claim as a whole amounts to significantly more than the exception itself.  The analysis is the same as laid out in step 2A above, and therefore the conclusion is the same: claims 1-10 are ineligible under 35 U.S.C. 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111